Citation Nr: 1760694	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of back injury.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1958 to July 1961.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2011 decision, the Board denied service connection for residuals of a back injury.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  Evidence added to the record since the November 2011 Board decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The November 2011 Board decision, which denied a claim of entitlement to service connection for residuals of a back injury, is final.  38 U.S.C. § 7104 (b) (2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received since the November 2011 Board denial for entitlement to service connection for a low back disability.  38 U.S.C. 
§§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2017) (applying Scott to a duty to assist argument).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a residuals of a back injury.  

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2017) to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for residuals of back injury.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for residuals of a back injury was originally denied in an October 2009 rating decision.  The Veteran appealed that decision to the Board.  In a November 2011 decision, the Board denied service connection for residual of a back injury.  The Board determined that while the Veteran had degenerative disorders of the spine, there was no credible evidence of an in service incurring injury or subsequent symptoms, nor was there competent, credible, or probative evidence of a connection between the Veteran's current degenerative disorders of the spine and his military service.  That decision is final, and in April 2012 the Chairman of the Board denied reconsideration of that decision.  38 U.S.C. § 7104 (b) (2002); 38 C.F.R. § 20.1100 (2011).

Pursuant to the Veteran's claim to reopen service connection, in a November 2013 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  Subsequently, in a December 2015 Statement of the Case, the RO reopened the Veteran's application to reopen his claim of service connection for a low back disability but denied the underlying service connection  claim.  In so doing, the RO determined that the evidence failed to show that the Veteran's low back disability was incurred in or caused by service, or that arthritis manifested to a compensable degree within one year of discharge.  

Although the RO reopened the claim, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As the November 2011 Board decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.
The new evidence includes the Veteran's testimony at his September 2017 Board hearing, and an October 2017 private opinion since the unfavorable adjudication in November 2011.  This evidence qualifies as new as it was not of record at the time of the November 2011 Board decision.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the November 2011 Board decision did not establish a nexus between the Veteran's low back disability and his military service.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's low back disability and his military service.   

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a) (2017).  The Board notes that the testimony provided by the Veteran during the September 2017 Board Hearing raises a reasonable possibility of substantiating the Veteran's claim.  The Veteran stated that that he sought treatment for his low back disability a year from discharge from service from the VA, but he was turned away because his service treatment records were absent for any injury during service.  Moreover, the Veteran provided that he sought medical treatment for his low back disability since his discharge from military service.  (The Board notes that the Veteran and his representative referred to his discharge from service as 1971 and not 1961during the hearing.)  The Veteran and his representative also expressed that the Veteran will supply medical records that would show a continuity of care since his discharge.  Additionally, the Veteran and his representative asserted that the Veteran's low back disability was not related to his 1990 work accident.  Specifically, the Veteran and his representative only attributed a neck injury to the 1990 work accident.  

The Veteran also provided an October 2017 private opinion.  In the opinion, the Veteran's private physician opined that the Veteran's chronic low back pain was related to his military service.  

The Board finds that the aforementioned evidence raises a reasonable possibility of substantiating the Veteran's claim because it establishes a connection between the Veteran's low back disability and his military service.  

As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in November 2011.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for a low back disability is thus reopened.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board has reopened the claim for entitlement to service connection for a low back disability, further development is necessary before a decision can be made on the merits.  

The Veteran asserts that he was injured in service as a result of being hit in the back with a pugil stick in the back.  The Veteran has reported chronic low back pain and a continuity of treatment since discharge from service.  An October 2017 report from the Veteran's private physician provided that the Veteran's low back pain was related to service.  The clinician indicated that the Veteran presented to him in 2011 with chronic low back pain, onset was gradual from decades ago, and progressively worsened over time. The Board finds that this report is insufficient to determine the etiology of the Veteran's low back disability as it provided inadequate reasons and bases.  The clinician failed to discuss any service incurrence in finding that it was related to service or the role of any intervening injuries. Notably, there is no indication that the clinician reviewed the Veteran's medical history. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  

The Veteran has not been afforded a VA examination for this claim, thus the Board finds that an examination warranted.  38 U.S.C. § 5103A (d) (2012); McClendon v. Nicholson, 20 Vet. App. 79.  

Additionally, the Veteran has suggested that there may be outstanding VA and private treatment related to his claim, thus those outstanding records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record, to specifically include, but not limited to, any VA medical records related to treatment for a low back disability.  

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Provide the Veteran with a VA examination to determine the etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include any preexisting back injury.  

The examiner must address the following inquiries:

Provide the diagnosis for any low back disability during the appeal period.

Is it at least as likely as not (a fifty percent probability or greater) that any low back disability was incurred in or aggravated by service?

The examiner should consider the lay testimony of record.  Specifically, the examiner should consider the Veteran's statements in his September 2017 and December 2010 Board Hearings.  

The examiner should note the Veteran's 1990 work injury to his back and medical history of back surgery.  See January 2010 Private Treatment Records and Third Party Correspondence.   

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After completing the above, readjudicated the issue on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


